 


113 HR 3466 IH: No Political Funds for Personal Use Act
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3466 
IN THE HOUSE OF REPRESENTATIVES 
 
November 13, 2013 
Mr. Jones (for himself, Mr. Price of North Carolina, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to apply the prohibition against the conversion of contributions to personal use to contributions accepted by political committees. 
 
 
1.Short titleThis Act may be cited as the No Political Funds for Personal Use Act.  
2.Application of prohibition against conversion of contributions to personal use to contributions accepted by political committees 
(a)Prohibiting Conversion to Personal UseSection 313(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 439a(b)) is amended— 
(1)in paragraph (1), by inserting or a receipt of any other political committee after subsection (a); 
(2)in paragraph (2), by striking contribution or donation and inserting contribution, donation, or receipt; and 
(3)in paragraph (2), by striking the candidate’s election campaign or individual’s duties as a holder of Federal office, and inserting the following: the candidate’s election campaign, the individual’s duties as a holder of Federal office, or the political committee’s political activities (as the case may be),. 
(b)Effective DateThe amendments made by this section shall apply with respect to contributions or donations accepted on or after the date of the enactment of this Act. 
 
